Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 19, 2016

                                           No. 04-16-00463-CR

                                       IN RE Robert MARTINEZ

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On July 26, 2016, Relator filed a petition for writ of mandamus. The court has
determined that the mandamus petition is now moot. Accordingly, the petition for writ of
mandamus is DISMISSED AS MOOT. The court’s opinion will issue at a later date.




           It is so ORDERED on August 19, 2016.


                                                           _________________________________
                                                           Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013CR6698, styled Ex parte Robert Martinez, Jr., pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.